F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           AUG 19 1999
                                    TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 MARC PIERRE HALL,

          Petitioner - Appellant,
                                                        No. 99-1277
 v.
                                                     (D.C. No. 99-Z-594)
                                                          (D. Colo.)
 RAY HOLT, Warden,

          Respondent - Appellee.


                             ORDER AND JUDGMENT *


Before BRORBY, EBEL and LUCERO, Circuit Judges.


      Pro se Petitioner-Appellant Marc Pierre Hall is in the custody of the United

States Bureau of Prisons at the United States Penitentiary at Florence, Colorado.

Hall brought a 28 U.S.C. § 2241 habeas petition, arguing that on numerous

occasions various employees at the federal prison in Florence arbitrarily placed

him in segregation in retaliation for Hall’s lawful pursuit of certain administrative



      *
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This Order and Judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
remedies. Hall asserts that these periods of segregation (1) violate the Ex Post

Facto Clause, as applied in Logan v. United States, 144 U.S. 263 (1892), and (2)

caused the Bureau of Prisons to lose jurisdiction over Hall. The district court

dismissed the petition, and we affirm for the reasons articulated by the court

below.

      Although Hall seeks release from custody as a remedy, his claims regarding

unlawful segregation are actually challenges to the conditions of his confinement,

and therefore are improperly brought under § 2241, which authorizes challenges

only to the legality of a prisoner’s custody. As we have previously explained:

      Petitions under § 2241 are used to attack the execution of a sentence . . . .
      However, although a § 2241 attack on the execution of a sentence may
      challenge some matters that occur at prison, such as deprivation of
      good-time credits and other prison disciplinary matters, this does not make
      § 2241 actions like ‘condition of confinement’ lawsuits, which are brought
      under civil rights laws. A habeas corpus proceeding attacks the fact or
      duration of a prisoner’s confinement and seeks the remedy of immediate
      release or a shortened period of confinement.

McIntosh v. United States Parole Comm’n, 115 F.3d 809, 811 (10th Cir. 1997)

(quotation and citation omitted). Hall’s Ex Post Facto argument also lacks merit,

because his unlawful segregation claim fails to identify a law that has been

retrospectively applied to alter the definition of what constituted criminal conduct

or that increased Hall’s punishment for his crime. See Lynce v. Mathis, 519 U.S.

433, 441 (1997).



                                        -2-
      Accordingly, we affirm and deny the petition to proceed on appeal in forma

pauperis.

      The mandate shall issue forthwith.



                                     ENTERED FOR THE COURT


                                     David M. Ebel
                                     Circuit Judge




                                      -3-